IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-82,911-01


                       EX PARTE FRANCISCO DURAN, JR, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 2012-DCR-867-I IN THE 445th DISTRICT COURT
                            FROM CAMERON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation with intent to commit aggravated assault and sentenced to twenty-five years’

imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Duran v. State, No. 13-12-

00344-CR (Tex. App.—Corpus Christi–Edinburg July 3, 2013) (not designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to advise him of his right to file a pro se petition for discretionary review.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant

of his right to file a pro se petition for discretionary review. The trial court recommends that relief

be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Thirteenth Court of Appeals in Cause No. 13-12-

00344-CR that affirmed his conviction in Cause No. 2012-DCR-867-I from the 445th District Court

of Cameron County. Applicant shall file his petition for discretionary review with this Court within

30 days of the date on which this Court’s mandate issues.



Delivered: March 25, 2015
Do not publish